Exhibit 10.1
 
DELTATHREE, INC.


AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
 (as amended and restated November 27, 2008)




This plan, as amended from time to time, shall be known as the deltathree, Inc.
Amended and Restated 2004 Stock Incentive Plan (the "Plan"). This Plan replaces
the previous 1999 Stock Incentive Plan (the “1999 Plan”).


1.  
Purpose



The purpose of the Plan is to foster and promote the long-term financial success
of the Company and its Subsidiaries and materially increase shareholder value
by:


 
(a)
motivating superior performance by means of performance-related incentives;



 
(b)
encouraging and providing for the acquisition of an ownership interest in the
Company by Eligible Employees; and



 
(c)
enabling the Company to attract and retain the services of outstanding
management team and other qualified and dedicated employees upon whose judgment,
interest and special effort the successful conduct of its operations is largely
dependent.



2.  
Definitions



For purposes of interpreting the Plan and related documents (including the Award
Agreement and its appendices), the following definitions shall apply:


(a)  
"Administrator" - means the Board or the Compensation Committee as shall be
administering the Plan, in accordance with Section 3 hereof.

 
(b)  
"Affiliate" - means a corporation which is a Parent or Subsidiary of the
Company, direct or indirect.

 
(c)  
"Applicable Laws" - means the requirements relating to the administration of
employee stock option plans under the law of the United States of America, any
stock exchange or quotation system on which the shares shall be listed or quoted
and the applicable laws of any country or jurisdiction where Awards are granted
under the Plan.

 
(d)  
"Award" - shall mean any grant or award under the Plan, as evidenced in a
written document delivered to a Participant as provided in Section 13(b).

 
(e)  
"Board" - means the Board of Directors of the Company.

 
(f)  
"Cause" - shall mean (i) the willful failure by the Participant to perform
substantially the Participant's duties (other than due to physical or mental
illness) after reasonable notice to the Participant of such failure, (ii) the
Participant's engaging in serious misconduct that is injurious to the Company or
any Subsidiary, (iii) the Participant's having been convicted of, or entered a
plea of nolo contendere to, a crime that constitutes a felony, or (iv) the
breach by the Participant of any written covenant or agreement not to compete,
in each case with respect to the Company or any Subsidiary, regarding
confidentiality of information of the Company or any Subsidiary or
nonsolicitation or hiring of employees of the Company or any Subsidiary.

 
(g)  
"Code" - means the United States Internal Revenue Code of 1986, as amended from
time to time, and the rules and regulations thereunder.

 
(h)  
"Committee" - shall mean the Compensation Committee of the Board, or such other
Board committee as may be designated by the Board to administer the Plan.

 
(i)  
"Company" - shall mean deltathree, Inc., a Delaware corporation, and any
successor thereto.

 
(j)  
"Common Stock"  - shall mean the Class A common stock, par value $0.001 per
share, of the Company, as may be adjusted pursuant to Section 4(c) hereof.

 
(k)  
"Deferred Annual Amount" - shall mean, with respect to any year, the amount of
compensation that a Participant elects to defer in exchange for an award of
Elective Units as determined pursuant to Section 9 hereof.

 
(l)  
"Consultant" - means any person who is engaged by the Company to render
consulting or advisory services to any of the Company entities.

 
(m)  
"Disability" - " shall mean long-term disability as defined under the terms of
the Company's applicable long-term disability plans or policies.

 
(n)  
"Date of Grant" - shall have the meaning set forth in Section 14 below.

 
(o)  
"Director" - means a member of the Board.

 
(p)  
"Disinterested Director"  - shall mean a director of the Company who is both a
"Non-Employee Director" within the meaning of Rule 16b-3 under the Exchange Act
and an "outside director" within the meaning of Section 162(m) of the Code.

 
1

--------------------------------------------------------------------------------


 
(q)  
"Dividend Equivalent" shall mean a right granted to a Participant to receive
cash or Common Stock equal in value to dividends paid with respect to Common
Stock.

 
(r)  
"Early Retirement"  - shall mean retirement at or after the earliest age at
which the Participant may retire and receive an immediate, but actuarially
reduced, retirement benefit under any defined benefit pension plan maintained by
the Company or any of its Subsidiaries in which such Participant participates,
or, in the absence of any such applicable plan, as determined by the Committee.

 
(s)  
"Effective Date" - shall mean the date on which the Plan is approved by the
shareholders of the Company.

 
(t)  
"Elective Units" - shall mean a contractual right to receive a share of Common
Stock at the time and subject to the conditions set forth in Section 9 hereof,
in respect of a Participant's Deferred Annual Amount.

 
(u)  
"Eligible Employee" - shall mean each Executive Officer and each other employee
or consultant of the Company or its Subsidiaries, but shall not include
Directors who are not employees of any such entity.

 
(v)  
"Employment" - shall mean, for purposes of Sections 5(g), 7(b) and 8(b),
continuous and regular salaried employment with the Company or a Subsidiary,
which shall include (unless the Committee shall otherwise determine) any period
of vacation, any approved leave of absence or any salary continuation or
severance pay period and, at the discretion of the Committee, may include
service with any former Subsidiary of the Company

 
(w)  
"Exchange Act" - means the Securities Exchange Act of 1934, as now in effect or
as  hereafter amended.

 
(x)  
"Exercise Price" - means the price for each Share of Common Stock subject to an
Option.

 
(y)  
"Executive Officer" - shall mean those persons who are officers of the Company
within the meaning of Rule16a-1(f) of the Exchange Act.

 
(z)  
    "Fair Market Value" of a Share of Common Stock means:



(1)
If the Common Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Common
Stock, the closing or last price of the Common Stock on the Composite Tape or
other comparable reporting system for the trading day immediately preceding the
applicable date;



(2)
If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded immediately preceding the applicable date; and



(3)
If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine.

 
(aa)  
"Incentive Stock" - shall mean any Award of Common Stock granted under Section 8
which becomes vested and nonforfeitable upon the attainment, in whole or in
part, of performance objectives determined by the Committee.

 
(bb)  
"Incentive Stock Option" or "ISO" - shall mean an Option which is intended to
meet the requirements of Section 422 of the Code.

 
(cc)  
"Incentive Unit" - shall mean any Award of a contractual right granted under
Section 8 to receive Common Stock (or, at the discretion of the Committee, cash
based on the Fair Market Value of the Common Stock) which becomes vested and
nonforfeitable upon the attainment, in whole or in part, of performance
objectives determined by the Committee

 
(dd)  
"Nonstatutory Stock Option" or "NSO" - shall mean an Option which is not
intended to be an Incentive Stock Option.

 
(ee)  
"Normal Retirement" - shall mean retirement at or after the earliest age at
which the Participant may retire and receive a retirement benefit without an
actuarial reduction for early commencement of benefits under any defined benefit
pension plan maintained by the Company or any of its Subsidiaries in which such
Participant participates, or, in the absence of any such applicable plan, as
determined by the Committee

 
(ff)  
"102 Award" – means an Award that the Board intends to be a “102 Award” which
shall only be granted to employees of the Company who are not Ten Percent
Shareholders, and shall be subject to and shall be construed consistently with
the requirements of Section 102 of the Tax Ordinance. The Company shall have no
liability to an Eligible Person, or to any other party, if an Option (or any
part thereof) which is intended to be a 102 Option is not a 102 Option.

 
Approved 102 Awards may either be classified as Capital Gain Awards (“CGA”) or
Ordinary Income Awards (“OIA”).
 
Approved 102 Awards elected and designated by the Company to qualify under the
capital gain tax treatment in accordance with the provisions of Section
102(b)(2) of the Tax Ordinance shall be referred to herein as CGA.
 
Approved 102 Awards elected and designated by the Company to qualify under the
ordinary income tax treatment in accordance with the provisions of Section
102(b)(1) of the Tax Ordinance shall be referred to herein as OIA.
 
2

--------------------------------------------------------------------------------


 
The Company’s election of the type of Approved 102 Awards as CGA or OIA granted
to Employees (the “Election”), shall be appropriately filed with the Israeli Tax
Authorities before the Date of Grant of any Approved 102 Option.
 
Such Election shall become effective beginning the first Date of Grant of an
Approved 102 Award under the Plan and shall remain in effect until at least the
end of the year following the year during which the Company first granted
Approved 102 Awards. The Election shall obligate the Company  to grant only the
type of Approved 102 Award it has elected, and shall apply to all Approved 102
Awards granted during the period indicated herein, all in accordance with the
provisions of Section 102(g) of the Tax Ordinance. For the avoidance of doubt,
such Election shall not prevent the Company from granting Unapproved 102 Awards
simultaneously.
 
All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 11.
 
For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102 of the Tax Ordinance and the regulations promulgated thereunder
 
With regards to Approved 102 Awards, the provisions of the Plan and/or the
Option Agreement shall be subject to the provisions of Section 102 and the Tax
Assessing Officer’s permit, and the said provisions and permit shall be deemed
an integral part of the Plan and of the Option Agreement. Any provision of
Section 102 and/or the said permit which is necessary in order to receive and/or
to keep any tax benefit pursuant to Section 102, which is not expressly
specified in the Plan or the Option Agreement, shall be considered binding upon
the Company and the Participants.
 
(gg)  
"3(i) Options" - means Options that do not contain such terms as will qualify
under Section 102 of the Tax Ordinance.

 
(hh)  
"Option" - shall mean the right to purchase the number of shares of Common Stock
specified by the Committee, at a price and for the term fixed by the Committee
in accordance with the Plan and subject to any other limitations and
restrictions as this Plan and the Committee shall impose.



(ii)  
"Option Agreement" - means a written or electronic agreement between the Company
and an Participant evidencing the terms and conditions of an individual Option
grant. The Option Agreement shall state, inter alia, the number of Shares
covered thereby, the dates when it may be exercised (subject to Section 5), the
Exercise Price per Share subject to the Option and such other terms as the
Administrator in its discretion may prescribe. The Option Agreement is subject
to the terms and conditions of the Plan.

 
(jj)  
"Participant" - shall mean an Eligible Employee who is selected by the Committee
to receive an Award under the Plan.

 
(kk)  
"Parent" - means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if, at the time of granting an Option,
each of the corporations (other than the Company), owns stock possessing fifty
percent (50%) or more of total combined voting power of all classes of stock in
one of the other corporations in such chain.

 
(ll)  
"Reload Option" - shall have the meaning ascribed thereto in Section 5(h).

 
(mm)  
"Retirement" - shall mean Participant's retirement pursuant to applicable law or
in accordance with the terms of any tax-qualified retirement plan maintained by
the Company or any of its Parents or Subsidiaries in which the Participant
participates within the meaning of Section 22(e)(3) of the Code.

 
(nn)  
"Restricted Period"  - shall mean the period during which a grant of Incentive
Stock, Restricted Stock, Incentive Units or Restricted Units is subject to
forfeiture.

 
(oo)  
"Restricted Stock" - shall mean any Award of Common Stock granted under Section
7 which becomes vested and nonforfeitable, in whole or in part, upon the
completion of such period of service as shall be determined by the Committee.

 
(pp)  
"Restricted Unit" - shall mean any Award of a contractual right granted under
Section 7 to receive Common Stock (or, at the discretion of the Committee, cash
based on the Fair Market Value of the Common Stock) which becomes vested and
nonforfeitable, in whole or in part, upon the completion of such period of
service as shall be determined by the Committee.

 
(qq)  
"Section 409A" - shall mean Section 409A of the Code and rules and regulations
issued thereunder, and any successor statute thereto.

 
(rr)  
"Service Provider" - means an Employee, advisor or Consultant of the Company,
provided, however, that a consultant or advisor must be an individual who is
providing or will be providing bona fide services to the Company, with such
services (1) not being in connection with the offer or sale of securities in a
capital-raising transaction, and (2) not directly or indirectly promoting or
maintaining a market for securities of the Company.

 
(ss)  
"Share" - shall mean a share of Common Stock.

 
(tt)  
"Stock Appreciation Right" - shall mean a contractual right granted under
Section 6 to receive cash, Common Stock or a combination thereof.

 
(uu)  
"Subsidiary" - shall mean any corporation of which the Company possesses
directly or indirectly fifty percent (50%) or more of the total combined voting
power of all classes of stock of such corporation and any other business
organization, regardless of form, in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined equity interests in
such organization.

 
3

--------------------------------------------------------------------------------


 
(vv)  
"Supplemental Units" - shall mean an award made pursuant to Section 9 with
respect to a number of shares of Common Stock in excess of the number of shares
of Common Stock corresponding to the Participant's Elective Units.

 
(ww)  
"Tax Ordinance" - means the Israeli Income Tax Ordinance [New Version]-1961 and
the rules and regulations promulgated thereunder as now in effect or as
hereafter amended.

 
(xx)  
"Ten Percent Shareholder" -  means a person who owns shares possessing more than
ten percent (10%) of the total combined voting power of all classes of shares of
the Company or of any of its Affiliates immediately before such Option is
granted.

 
(yy)  
"Trustee" - means any individual appointed by the Company to serve as a trustee
and approved by the aplicable law.

 
3.  
Administration of the Plan



The Plan shall be administered by the Committee, which shall consist of at least
two Directors of the Company chosen by the Board each of whom is a Disinterested
Director. The Committee shall have the responsibility of construing and
interpreting the Plan and of establishing and amending such rules and
regulations as it deems necessary or desirable for the proper administration of
the Plan. Any decision or action taken or to be taken by the Committee, arising
out of or in connection with the construction, administration, interpretation
and effect of the Plan and of its rules and regulations, shall, to the maximum
extent permitted by applicable law, be within its absolute discretion (except as
otherwise specifically provided herein) and shall be conclusive and binding upon
all Participants and any person claiming under or through any Participant. No
member of the Board or the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.


4.  
Maximum Amount of Shares Available for Awards



 
(a)
Maximum Number of Shares. The aggregate number of Shares that may be issued
under this Plan shall not exceed (a) 3,000,000 Shares, plus (b) 759,732 Shares
(which represents 4,000,000 Shares reserved under the 1999 Plan less the amount
of Shares represented by Awards previously granted under the 1999 Plan and
previously exercised and/or outstanding as of September 28, 2004), plus (c) such
additional Shares as are represented by Awards previously granted under the 1999
Plan which are cancelled or expire after the date of stockholder approval of
this Plan without delivery of shares of stock by the Company, except as provided
in this Sec­tion.  Shares subject to any Award granted hereunder, or under the
1999 Plan, which expire or are terminated or canceled prior to exercise will be
available for future grants under the Plan.   Without limiting the generality of
the foregoing, whenever shares are received by the Company in connection with
the exercise of or payment for any Award granted under the Plan only the net
number of shares actually issued shall be counted against the foregoing limit.

 
 
(b)
Shares Available for Issuance. Shares of Common Stock may be made available from
the authorized but unissued shares of the Company or from Shares held in the
Company's treasury and not reserved for some other purpose. In addition, if any
Award (including awards made under the 1999 Plan) in respect of Shares is
canceled or forfeited for any reason without delivery of shares of Common Stock,
the shares subject to such Award shall thereafter again be available for award
pursuant to the Plan.

 
  (c)  
Adjustments Upon Certain Events. In the event of any Share dividend or Share
split, re-capitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares, or other similar
corporate change, the aggregate number of Shares available for Awards under
Section 4(a) or subject to outstanding Awards and the respective prices
applicable to outstanding Awards shall be appropriately adjusted.



   (d)  
No Adjustment If Value Received. Except as hereinbefore expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefore, or upon conversion of shares or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to the number of Shares subject to Options to
be awarded to an Eligible Employee pursuant to Section 5.

 
  (e)  
Neither this Plan nor any Agreement nor any offer of Shares or Awards to a
Participant shall impose any obligation on the Company to continue to employ or
engage the services of any Participant, and nothing in the Plan or in any Awards
granted pursuant thereto shall give any Participant any right to continue in the
employment or service of the Company or restrict the right of the Company to
terminate such employment or services at any time.



  (f)  
The grant of an Award to a Participant hereunder shall neither entitle such
Participant to participate, nor disqualify him from participating, in any other
grant of Awards pursuant to this Plan or any other share incentive or share
option plan of the Company or any of its Affiliates.



5.  
Stock Options



 
(a)
Grant. Subject to the provisions of the Plan, the Committee shall have the
authority to grant Options to Eligible Employees and to determine (i) the number
of shares to be covered by each Option, (ii) the exercise price therefor and
(iii) the conditions and limitations applicable to the exercise of the Option.
Notwithstanding the foregoing, in no event shall the Committee grant any
Participant Options in any single calendar year with respect to more than
500,000 shares of Common Stock authorized for issuance under the Plan, as such
number may be adjusted pursuant to Section 4(c). The Committee shall have the
authority to grant 102 Options, 3(i) Options, Incentive Stock Options or
Nonstatutory Stock Options. In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with Section 422 of
the Code and the regulations thereunder.

 
4

--------------------------------------------------------------------------------


 
 
(b)
All Service Providers of the Company shall be eligible to receive Options under
the Plan; provided, however, that Options qualifying as ISOs shall be granted
only to employees of the Company and options qualified under section 102 of the
ordinance – capital gain track - shall be granted only to employees of the
Company who are not Ten Percent shareholders of the Company.

 
 
(c)
Each Option granted pursuant to the Plan shall be evidenced by an Option
Agreement, in such form as the Committee shall from time to time approve. Each
Option Agreement shall state, among other matters, the number of Shares
underlying the Option, the Exercise Price and the type of Option granted there
under (whether a 102 Option, a 3(i) Option, an ISO or a NSO or any other
applicable agreement).

 
 
(d)
Option Price. The Committee shall establish the exercise price at the time each
Option is granted. Notwithstanding the foregoing, (i) the exercise price at the
time an Option is granted shall not be less than the Fair Market Value of the
Common Stock at the date of grant and (ii) in the case of an Incentive Stock
Option issued to a Participant who owns stock in the Company possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, the exercise price at the time such Incentive Stock Option is granted
to such individual shall equal at least 110% of the Fair Market Value of the
Common Stock at the date of grant.

 
 
(e)
Option Term. If not previously exercised each Option shall expire upon the tenth
(10th) anniversary of the date of the grant thereof or, upon the earlier
termination of the Participant's Employment (or, if applicable, on the day
following the last day on which such Option is exercisable under Section 5(g)
below), provided that (i) the Committee may establish a shorter term for an
Option at the time of the grant of such Option and (ii) in the case of an
Incentive Stock Option issued to a Participant who owns stock in the Company
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, such Incentive Stock Option shall expire on the fifth
(5th) anniversary of the date of grant.



 
(f)
Exercise. Each Option shall be exercised at such times and subject to such terms
and conditions as the Committee may specify in the applicable Award or
thereafter; provided, however, that if the Committee does not establish a
different exercise schedule at or after the date of grant of an Option, such
Option shall become exercisable on a cumulative basis in three equal annual
installments commencing on the first anniversary of the date the Option is
granted. The Committee may impose such conditions with respect to the exercise
of Options as it shall deem appropriate, including without limitation, any
conditions relating to the application of federal or state securities laws. No
Shares shall be delivered pursuant to any exercise of an Option unless
arrangements satisfactory to the Committee have been made to assure full payment
of the option price therefor and of applicable taxes as provided in Section
13(a) below. Without limiting the generality of the foregoing, payment of the
option price may be made in cash or its equivalent or, if and to the extent
permitted by the Committee, by exchanging shares of Common Stock owned by the
Participant for at least six (6) months (or such longer period as is required by
applicable accounting standards to avoid a charge to earnings) and that are not
the subject of any pledge or other security interest, or by a combination of the
foregoing, provided that the combined value of all cash and cash equivalents and
the Fair Market Value of any such Common Stock so tendered to the Company,
valued as of the date of such tender, is at least equal to such option price



 
(g)
Termination of Employment. Unless the Committee shall otherwise determine at or
after grant, in the event of termination of Participant's employment with the
Company other than for Cause, Disability or Death, or if applicable, the
termination of services given by the Participant to the Group other than for
Cause, Disability or Death, all Options granted to that Participant, which are
vested and exercisable  at the time of such termination, may, unless earlier
terminated in accordance with the provisions of the Plan or the Option
Agreement, be exercised within three (3) months after the date of such
termination. If, on the date of termination, the Shares subject to the Option
have not vested in their entirety, any Shares covered by the unvested portion of
the Option shall expire and be of no further force and effect and revert to the
Plan. If the vested portion of the Option is not so exercised within the time
specified herein, such vested portion of the Option shall expire and be of no
further force and effect, and the Shares covered by such Option shall revert to
the Plan.



 
In the event of termination of Participant's employment with the Company, or if
applicable, the termination of services given by the Participant to the Company
by reason of death or total and permanent Disability (within the meaning of
Section 22(e)(3) of the Code), or Retirement, the outstanding Options, which
were vested on the date of termination, may be exercised by the Participant, the
Participant's legal guardian, the Participant’s estate or a person who acquires
the right to exercise the Option by bequest or inheritance, as the case may be,
within twelve  (12) months after termination (but in no event later than the
expiration of the term of such Option as set forth in the Option
Agreement).  If, on the date of termination, there are Options which are not
entirely vested, the Shares covered by the unvested portion of the Options shall
revert to the Plan. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 
If a Participant's Employment is terminated for Cause (or, if after the
Participant's termination of Employment, the Committee determines that the
Participant's Employment could have been terminated for Cause had the
Participant still been employed or has otherwise engaged in conduct that is
detrimental to the interests of the Company, as determined by the Committee in
its sole discretion), all Options held by the Participant shall immediately
terminate, regardless of whether then exercisable.


In the event of a Participant's termination of Employment for any reason not
described in the preceding sentences, the Participant (or, in the event of the
Participant's death or Disability during the period during which an Option is
exercisable under this sentence, the Participant's beneficiary or legal
representative) may exercise any Option which was exercisable at the time of
such termination for 90 days (or such greater or lesser period as the Committee
shall specify at or after the grant of such Option) following the date of such
termination, but in no event after the date the Option otherwise expires.


 
(h)
Reload Options. The Committee may provide that a Participant (or, if applicable,
his permitted transferee) who delivers shares of Common Stock that have been
owned by such Participant (or permitted transferee) for any minimum period of
time specified by the Committee to exercise an Option (when the fair market
value of Common Stock exceeds the exercise price of such Option) will
automatically be granted new Options ("Reload Options") for a number of shares
of Common Stock equal to the number of shares so delivered. Unless the Committee
determines otherwise, such Reload Options will be subject to the same terms and
conditions (including the same expiration date) as the related Option except (i)
that the exercise price shall initially be equal to the Fair Market Value of a
share of Common Stock on the date such Reload Option is granted and (ii) such
Reload Option shall not be exercisable prior to the six month anniversary of the
date of grant and, thereafter, shall be exercisable in full.

 
5

--------------------------------------------------------------------------------


 
6.  
Stock Appreciation Rights



 
(a)
Grant of SARs. The Committee shall have the authority to grant Stock
Appreciation Rights in tandem with an Option, in addition to an Option, or
freestanding and unrelated to an Option. Notwithstanding the foregoing, in no
event shall the Committee grant any Participant SARs with respect to more than
600,000 shares of Common Stock authorized for issuance under the Plan, as such
number may be adjusted pursuant to Section 4(c).



   (b)  
Exercise of SARs. A Stock Appreciation Right shall entitle the Participant to
receive from the Company an amount equal to the excess of the Fair Market Value
of a share of Common Stock on the date of exercise of the Stock Appreciation
Right over the base price thereof. The Committee shall determine the time or
times at which or the event or events (including, without limitation, a change
of control) upon which a Stock Appreciation Right may be exercised in whole or
in part, the method of exercise and whether such Stock Appreciation Right shall
be settled in cash, shares of Common Stock or a combination of cash and shares
of Common Stock; provided, however, that unless otherwise specified by the
Committee at or after grant, a Stock Appreciation Right granted in tandem with
an Option shall be exercisable only at the same time or times as the related
Option is exercisable.



7.  
Restricted Stock and Restricted Units



  (a)  
Grant of Restricted Stock or Restricted Units. The Committee may grant Awards of
Restricted Stock or Restricted Units to Participants at such times and in such
amounts, and subject to such other terms and conditions not inconsistent with
the Plan, as it shall determine. Each grant of Restricted Stock or Restricted
Units shall be evidenced by an Award Agreement. Unless the Committee provides
otherwise at or after the date of grant, stock certificates evidencing any
shares of Restricted Stock so granted shall be held in the custody of the
Secretary of the Company until the Restricted Period lapses, and, as a condition
to the grant of any Award of shares of Restricted Stock, the Participant shall
have delivered to the Secretary of the Company a certificate, endorsed in blank,
relating to the shares of Common Stock covered by such Award.



 
(b)
Termination of Employment. Unless the Committee otherwise determines at or after
grant, the rights of a Participant with respect to an award of Restricted Stock
or Restricted Units outstanding at the time of the Participant's termination of
Employment shall be determined under this Section 7(b). In the event that a
Participant's Employment terminates due to the Participant's (i) death, (ii)
Disability, (iii) Early Retirement with the consent of the Committee or (iv)
Normal Retirement, any award of Restricted Stock or Restricted Units shall
become vested and nonforfeitable as to that number of shares which is equal to
the number of shares of Common Stock subject to such Award times a fraction, the
numerator of which is the number of days actually worked during the Restricted
Period (or, in the case of an Award which has previously vested in part (an
"Installment Award"), the number of days worked since the last vesting date) and
the denominator of which is the total number of days during the Restricted
Period (or, in the case of an Installment Award, the number of days between the
last vesting date and the end of the Restricted Period). Unless the Committee
otherwise determines, any portion of any Restricted Stock or Restricted Unit
Award that has not become nonforfeitable at the date of a Participant's
termination of Employment shall be forfeited as of such date.

 
 
(c)
Delivery of Shares. Upon the expiration or termination of the Restricted Period
and the satisfaction (as determined by the Committee) of any other conditions
determined by the Committee, the restrictions applicable to the Restricted Stock
or Restricted Units shall lapse and a stock certificate for the number of shares
of Common Stock with respect to which the restrictions have lapsed shall be
delivered, free of all such restrictions, except any that may be imposed by law,
to the Participant or the Participant's beneficiary or estate, as the case may
be. No payment will be required to be made by the Participant upon the delivery
of such shares of Common Stock and/or cash, except as otherwise provided in
Section 13(a) of the Plan. At or after the date of grant, the Committee may
accelerate the vesting of any award of Restricted Stock or Restricted Units or
waive any conditions to the vesting of any such award.



 
(d)
Restricted Period; Restrictions on Transferability during Restricted Period.
Unless otherwise determined by the Committee at or after the date of grant, the
Restricted Period applicable to any award of Restricted Stock or Restricted
Units shall lapse, and the shares related to such award shall become freely
transferable, on the third anniversary of the date of grant. Restricted Stock or
Restricted Units may not be sold, assigned, pledged or otherwise encumbered,
except as herein provided, during the Restricted Period. Any certificates issued
in respect of Restricted Stock shall be registered in the name of the
Participant and deposited by such Participant, together with a stock power
endorsed in blank, with the Company. At the expiration of the Restricted Period
with respect to any award of Restricted Stock, unless otherwise forfeited, the
Company shall deliver such certificates to the Participant or to the
Participant's legal representative. Payment for Restricted Stock Units shall be
made by the Company in shares of Common Stock, cash or in any combination
thereof, as determined by the Committee.



 
(e)
Rights as a Stockholder; Dividend Equivalents. Unless otherwise determined by
the Committee at or after the date of grant, Participants granted shares of
Restricted Stock shall be entitled to receive, either currently or at a future
date, as specified by the Committee, all dividends and other distributions paid
with respect to those shares, provided that if any such dividends or
distributions are paid in shares of Common Stock or other property (other than
cash), such shares and other property shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the shares of
Restricted Stock with respect to which they were paid. The Committee will
determine whether and to what extent to credit Dividend Equivalents to the
account of, or to pay dividends currently to, each recipient of Restricted
Units. To the extent provided by the Committee at or after the date of grant,
any Dividend Equivalents credited to a Participant's account shall be deemed to
have been invested in shares of Common Stock on the record date established for
the related dividend and, accordingly, a number of additional Restricted Units
shall be credited to such Participant's account equal to the greatest whole
number which may be obtained by dividing (x) the value of such Dividend
Equivalent on the record date by (y) the Fair Market Value of a share of Common
Stock on such date.

 
6

--------------------------------------------------------------------------------


 
8.  
Incentive Awards



 
(a)
Incentive Stock and Incentive Units. Subject to the provisions of the Plan, the
Committee shall have the authority to grant Incentive Stock or Incentive Units
to any Eligible Employee and to determine (i) the number of shares of Incentive
Stock and the number of Incentive Units to be granted to each Participant and
(ii) the other terms and conditions of such Awards; provided that, to the extent
necessary to comply with applicable law, Incentive Stock shall only be awarded
to an Eligible Employee who has been employed for such minimum period of time as
shall be determined by the Committee. The Restricted Period related to Incentive
Stock or Incentive Units shall lapse upon the determination by the Committee
that the performance objectives established by the Committee have been attained,
in whole or in part. Such performance objectives may be related to the
performance of (i) the Company, (ii) a Subsidiary, (iii) a division or unit of
the Company or any Subsidiary, (v) the Participant or (vi) any combination of
the foregoing, over a measurement period or periods established by the
Committee. Unless the Committee otherwise determines at the time of grant of
Incentive Stock or Incentive Units, the perfor mance objectives with respect to
such Award shall be related to at least one of the following criteria, which may
be determined solely by reference to the performance of the Company or a
Subsidiary or a division or unit of the Company or a Subsidiary or based on
comparative performance relative to other companies: (i) consolidated earnings
before income taxes, depreciation and amortization; (ii) revenues; (iii)
earnings per share; (iv) net income; (v) gross profit margin; (vi) maximum
capital expenditures; (vii) return on equity; and/or (viii) return on total
capital. Except to the extent otherwise expressly provided herein, the Committee
may, at any time and from time to time, change the performance objectives
applicable with respect to any Incentive Stock or Incentive Units to reflect
such factors, including, without limitation, changes in a Participant's duties
or responsibilities or changes in business objectives (e.g., from corporate to
Subsidiary or business unit performance or vice versa), as the Committee shall
deem necessary or appropriate. In making any such adjustment, the Committee
shall adjust the number of Incentive Stock or Incentive Units or take other
appropriate actions to prevent any enlargement or diminution of the
Participant's rights related to service rendered and performance attained prior
to the effective date of such adjustment.



 
(b)
Termination of Employment. Unless the Committee otherwise determines at or after
grant, the rights of a Participant with respect to an award of Incentive Stock
or Incentive Units outstanding at the time of the Participant's termination of
Employment shall be determined under this Section 8(b). In the event that a
Participant's Employment terminates due to the Participant's (i) death, (ii)
Disability, (iii) Early Retirement with the consent of the Committee or (iv)
Normal Retirement, any award of Incentive Stock or Incentive Units shall become
vested and nonforfeitable at the end of the measurement period as to that number
of shares which is equal to that percentage, if any, of such award that would
have been earned based on the attainment or partial attainment of such
performance objectives times a fraction, the numerator of which is the number of
days employed during the Restricted Period (or, in the case of an Award which
has previously vested in part (an "Installment Award"), the number of days
employed since the last vesting date) and the denominator of which is the total
number of days during the Restricted Period (or, in the case of an Installment
Award, the number of days between the last vesting date and the end of the
Restricted Period); provided that, any portion of any Incentive Stock or
Incentive Unit award that does not become vested as of the times set forth in
this sentence shall be forfeited at such times. In all other cases, any portion
of any award of Incentive Stock or Incentive Units that has not become
nonforfeitable at the date of a Participant's termination of Employment shall be
forfeited as of such date.

 
 
(c)
Awards Nontransferable. Incentive Stock or Incentive Units may not be sold,
assigned, pledged or otherwise encumbered, except as herein provided, during the
Restricted Period. Any certificates issued in respect of Incentive Stock shall
be registered in the name of the Participant and deposited by such Participant,
together with a stock power endorsed in blank, with the Company. At the
expiration of the Restricted Period with respect to any award of Incentive
Stock, unless otherwise forfeited, the Company shall deliver such certificates
to the Participant or to the Participant's legal representative. Payment for
Incentive Stock Units shall be made by the Company in shares of Common Stock,
cash or in any combination thereof, as determined by the Committee.



 
(d)
Rights as a Stockholder; Dividend Equivalents. Unless otherwise determined by
the Committee at or after the date of grant, Participants granted shares of
Incentive Stock shall be entitled to receive, either currently or at a future
date, as specified by the Committee, all dividends and other distributions paid
with respect to those shares, provided that if any such dividends or
distributions are paid in shares of Common Stock or other property (other than
cash), such shares and other property shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the shares of
Incentive Stock with respect to which they were paid. The Committee will
determine whether and to what extent to credit Dividend Equivalents to the
account of, or to pay dividends currently to, each recipient of Incentive Units
during the period of deferral. To the extent provided by the Committee at or
after the date of grant, any Dividend Equivalents credited to a Participant's
account shall be deemed to have been invested in shares of Common Stock on the
record date established for the related dividend and, accordingly, a number of
additional Incentive Units shall be credited to such Participant's account equal
to the greatest whole number which may be obtained by dividing (x) the value of
such Dividend Equivalent on the record date by (y) the Fair Market Value of a
share of Common Stock on such date.



 
(e)
Interpretation. Notwithstanding anything else contained in this Section 8 to the
contrary, if any award of Incentive Stock or Incentive Units is intended, at the
time of grant, to be other performance-based compensation within the meaning of
Section 162(m)(4)(C) of the Code, to the extent required to so qualify any Award
hereunder, the Committee shall not be entitled to exercise any discretion
otherwise authorized under this Section 8 with respect to such award if the
ability to exercise such discretion (as opposed to the exercise of such
discretion) would cause such award to fail to qualify as other performance-based
compensation.



9.  
Elective and Supplemental Units



 
(a)
Elective Units; Supplemental Units. On such date or dates as shall be
established by the Committee and subject to such terms and conditions as the
Committee shall determine, a Participant may be permitted to elect to defer
receipt of all or a portion of his annual compensation and/or annual incentive
bonus ("Deferred Annual Amount") payable by the Company or a Subsidiary and
receive in lieu thereof a number of Elective Units equal to the greatest whole
number which may be obtained by dividing (x) the amount of the Deferred Annual
Amount by (y) the Fair Market Value of a share of Common Stock on the date of
grant. No shares of Common Stock will be issued upon the issuance of Elective
Units; the Company will establish a separate account for the Participant and
will record in such account the number of Elective Units issued to the
Participant. To the extent the Committee so determines, a Participant who elects
to receive Elective Units shall also receive that number of Supplemental Units
equal to the greatest whole number which may be obtained by dividing (x) such
percentage of the Deferred Annual Amount as is determined by the Committee at
the date of grant by (y) the Fair Market Value of a share of Common Stock on the
date of grant.

 
7

--------------------------------------------------------------------------------


 
 
(b)
Rights as a Stockholder; Dividend Equivalents. A Participant shall not have any
right in respect of Elective Units issued pursuant to the Plan to vote on any
matter submitted to the Company's stockholders until such time as the shares of
Common Stock attributable to such Elective Units have been issued to such
Participant or his beneficiary. The Committee will determine whether and to what
extent to credit Dividend Equivalents to the account of, or to pay dividends
currently to, each recipient of Elective Units. Dividend Equivalents credited to
a Participant's account shall be deemed to have been invested in shares of
Common Stock on the record date established for the related dividend and,
accordingly, a number of Elective Units shall be credited to such Participant's
account equal to the greatest whole number which may be obtained by dividing (x)
the value of such Dividend Equivalent on the record date by (y) the Fair Market
Value of a share of Common Stock on such date.



 
(c)
Vesting of Elective Units and Supplemental Units. The Elective Units credited to
a Participant, together with any Dividend Equivalents credited in respect of
such Elective Units, shall be fully vested at all times. Unless the Committee
provides otherwise at or after the date of grant, the Supplemental Units
credited to a Participant, together with any Dividend Equivalents credited in
respect of Supplemental Units, shall become vested in full on the third
anniversary of the date the corresponding Deferred Annual Amount would have been
paid absent the Participant's election to defer provided the Participant remains
in the continuous employ of the Company or a Subsidiary through such date.
Notwithstanding the foregoing, the Committee may accelerate the vesting of any
Supplemental Units at or after the date of grant.



 
(d)
Settlement of Elective Units and Supplemental Units. Unless the Committee
determines otherwise at or after the date of grant, a Participant shall receive
one share of Common Stock for each Elective Unit (and related Dividend
Equivalents) as of the date of such Participant's termination of employment (or
such later date as may be elected by the Participant in accordance with the
rules and procedures of the Committee). Unless the Committee determines
otherwise at or after the date of grant, a Participant shall receive one share
of Common Stock for each Supplemental Unit (and related Dividend Equivalents)
that shall have become vested on or prior to the date of such Participant's
termination of employment with the Company and the Subsidiaries, other than any
such termination for Cause, on the date of such termination of employment (or on
such earlier date as the Committee shall permit or such later date as may be
elected by the Participant in accordance with the rules and procedures of the
Committee). In the event of the termination of a Participant's employment with
the Company and the Subsidiaries for Cause, the Participant shall immediately
forfeit all rights with respect to any Supplemental Units (and related Dividend
Equivalents) credited to his account. The Committee may provide in the Award
Agreement applicable to Elective Units that, in lieu of issuing shares of Common
Stock in settlement of the vested Supplemental Units (and related Dividend
Equivalents), the Committee may direct the Company to pay to the Participant the
cash value thereof.

 
10.  
Designation of Awards Pursuant to Section 102 of the Tax Ordinance



 
(a)
The Committee may designate Awards granted to Employees pursuant to Section 102
of the Tax Ordinance as Unapproved 102 Awards or as Approved 102 Awards.

 
    (b)  
The grant of an Approved 102 Award under the Plan shall be conditioned upon the
approval of the Plan by the Israeli Tax Authorities.

 
    (c)  
Approved 102 Awards may either be classified as Capital Gain Awards or Ordinary
Income Awards.

 
   (d)  
Each Award Agreement shall state, inter alia, the type of Award granted
thereunder (whether a CGA, OIA, Unapproved 102 Award or a 3(i) Award), the
vesting provisions and the Exercise Price.

 
 
(e)
No Approved 102 Awards may be granted under this Plan to any eligible Employee,
unless and until, the Company’s election of the type of Approved 102 Awards as
CGA or OIA granted to Employees (the “Election”), shall be appropriately filed
with the Israeli Tax Authorities at least thirty (30) days before the first Date
of Grant of an Approved 102 Option under this Plan. Such Election shall become
effective beginning the first Date of Grant of an Approved 102 Option under the
Plan and shall remain in effect until at least the end of the year following the
year during which the Company first granted Approved 102 Awards. The Election
shall obligate the Company to grant only the type of Approved 102 Option it has
elected, and shall apply to all Approved 102 Awards granted during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Tax Ordinance, as now in effect or as hereafter ammended. For the avoidance of
doubt, such Election shall not prevent, subject to the Board’s sole discretion,
the Company from simultaneously (i) granting Unapproved 102 Awards; or (ii) 3(i)
Options.

 
   (f)   
 All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 11 below.

 
   (g)  
For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102 of the Tax Ordinance and regulations, rules, orders or procedures
promulgated thereunder as now in effect or as hereafter amended.

 
   (h)  
With regards to Approved 102 Awards, the provisions of the Plan and the Option
Agreement shall be subject to the provisions of Section 102 and the Tax
Assessing Officer’s permit, and the said provisions and permit shall be deemed
an integral part of the Plan and of the Option Agreement. Any provision of
Section 102 and/or the said permit which is necessary in order to receive and/or
to keep any tax benefit pursuant to Section 102, which is not expressly
specified in the Plan or the Option Agreement, shall be considered binding upon
the Company and the Participants.

 
11.  
Trustee



 
(a)
The Committee may choose to deposit the Awards granted pursuant to the Plan with
a trustee (the "Trustee").  In such event, the Trustee shall hold such Awards,
and any Shares issued upon the exercise of any of such Awards, in trust pursuant
to the Company's instructions from time to time.  The Trustee shall be entitled
to make such provisions and take such steps as it may deem necessary or
appropriate for the withholding of all taxes required by law to be withheld with
respect to the exercise of the Awards or their sale to a third party. The
Company shall deliver the Trustee all the necessary information required by him.
The Trustee shall be exempt from any liability with respect to any action or
decision duly taken in its/his capacity as Trustee.

 
8

--------------------------------------------------------------------------------



 
 
(b)
Anything herein to the contrary notwithstanding, Approved 102 Awards granted
under the Plan and/or all Shares allocated or issued upon exercise of such
Approved 102 Awards and/or all other shares received subsequently following any
realization of rights in connection with such Approved 102 Awards or Shares and
all rights attached to shares described above or Approved 102 Awards, shall be
allocated or issued to the Trustee and held for the benefit of the Participant
for such period of time as required by Section 102 or any regulations, rules,
orders or procedures promulgated there under as now in effect or as hereafter
amended (the “Restricted Period Per Section 102”). All of the rights attached to
Shares issued upon exercise of Approved 102 Awards, including without limitation
dividend in shares, shall be subject to the same tax treatment as the treatment
to which such Awards are subject to. In case the requirements pursuant to
Section 102 for an Approved 102 Awards are not met, then the Approved 102 Awards
may be regarded as Unapproved 102 Awards, all in accordance with the provisions
of Section 102 and regulations, rules, orders or procedures promulgated there
under as now in effect or as hereafter amended.



 
(c)
Notwithstanding anything to the contrary, the Trustee shall not make any
transaction or take any action with respect to Approved 102 Awards or Shares
issued upon exercise thereof, will not transfer, assign, release, pledge,
mortgage voluntarily, or grant in connection therewith any proxy or assignment
deed, whether immediately effective or effective at a future date, other than by
will or by operation of law, until after the full payment of the Participant’s
tax liabilities arising from the grant of such Awards or their exercise or
release or transfer by the Trustee or after guarantying the payment of said
taxes. If such Options or Shares have been transferred by will or by operation
of law, the provisions of Section 102 will apply with respect to the heirs or
the transferees of the Participant or Stockholder, as the case may be.



 
(d)
Upon receipt of an Approved 102 Award, the Participant will sign an undertaking
to release the Trustee from any liability in respect of any action or decision
duly taken and bona fide executed in relation with the Plan, or any Approved 102
Award or Share held, released or transferred by the Trustee, in accordance with
the terms of Section 102.



 
(e)
Subject to the provisions of Section 102 and any regulations, rules, orders or
procedures promulgated there under as now in effect or as hereafter amended,
during the Restricted Period Per Section 102 a Participant may not release the
Approved 102 Awards or Shares issued upon exercise thereof from trust or sell
such Awards or Shares while they are held by the Trustee. At any time thereafter
each Participant may require (but shall not be Participant, any Approved 102
Awards or Shares issued pursuant to the exercise of such Approved 102 Awards,
provided that (1) such transfer is in compliance with all applicable securities
laws, and (2) all applicable tax due pursuant to such a sale or transfer has
been paid in accordance with Section 102 and the Trustee has received an
acknowledgment from the Israeli Tax Authorities that the Participant has paid
any applicable tax due pursuant to the Tax Ordinance. Notwithstanding the above,
if any such sale or release occurs during the Restricted Period Per Section 102,
the sanctions under Section 102 of the Tax Ordinance and under any rules or
regulation or orders or procedures promulgated there under as now in effect or
as hereafter amended, shall apply to and shall be borne by such Participant.

 
12.  
Stock in Lieu of Cash



The Committee may grant Awards or shares of Common Stock in lieu of all or a
portion of an award otherwise payable in cash to an Executive Officer pursuant
to any bonus or incentive compensation plan of the Company (subject to any
applicable limitations in such bonus or incentive compensation plan). If shares
are issued in lieu of cash, the number of shares of Common Stock to be issued
shall be the greatest number of whole shares which has an aggregate Fair Market
Value on the date the cash would otherwise have been payable pursuant to the
terms of such other plan equal to or less than the amount of such cash.


13.  
General Provisions



 
(a)
Withholding. The Company shall have the right to deduct from all amounts paid to
a Participant in cash (whether under this Plan or otherwise) any taxes required
by law to be withheld in respect of Awards under this Plan. In the case of any
Award satisfied in the form of Common Stock, no shares shall be issued unless
and until arrangements satisfactory to the Committee shall have been made to
satisfy any withholding tax obligations applicable with respect to such Award.
Without limiting the generality of the foregoing and subject to such terms and
conditions as the Committee may impose, the Company shall have the right to
retain, or the Committee may, subject to such terms and conditions as it may
establish from time to time, permit Participants to elect to tender, Common
Stock (including Common Stock issuable in respect of an Award) to satisfy, in
whole or in part, the amount required to be withheld.



 
(b)
Awards. Each Award hereunder shall be evidenced by a written or electronic
agreement. The agreement shall be delivered to the Participant and shall
incorporate the terms of the Plan by reference and specify the terms and
conditions thereof and any rules applicable thereto (each, an "Award
Agreement").



 
(c)
Non-transferability. No Award shall be transferable by a Participant otherwise
than by will or under the applicable laws of descent and distribution, unless
such transfer shall be (i) permitted by the Committee (on such terms as it shall
establish) or (ii) if the Award Agreement pursuant to which an Award is made so
provides, to (A) the spouse, children or grandchildren of such Participant
(collectively, "Family Members"), (B) a trust or trusts for the exclusive
benefit of such Family Members, or (C) a partnership or limited liability
company in which such Family Members and trusts for the exclusive benefit of
such Family Members are the only partners or members, as the case may be. In
addition, no Award shall be assigned, negotiated, pledged or hypothecated in any
way (whether by operation of law or otherwise) and no Award shall be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate any Award, or in the event of any levy upon any
Award by reason of any attachment or similar process, in either case contrary to
the provisions hereof, such Award shall immediately become null and void.

 
9

--------------------------------------------------------------------------------


 
 
 (d)
Legend. To the extent any stock certificate is issued to a Participant in
respect of shares of Restricted Stock or Incentive Stock awarded under the Plan
prior to the expiration of the applicable Restricted Period, such certificate
shall be registered in the name of the Participant and shall bear the following
(or similar) legend:



"The shares of stock represented by this certificate are subject to the terms
and conditions contained in the deltathree,  Inc. 2004 Stock Incentive Plan and
the Award Agreement, dated as of _____, between the Company and the Participant,
and may not be sold, pledged, transferred, assigned, hypothecated or otherwise
encumbered in any manner (except as provided in Section 13(c) of the Plan or in
such Award Agreement) until _________________ ."


Upon the lapse of the Restricted Period with respect to any such shares of
Restricted Stock or Incentive Stock, the Company shall issue or have issued new
share certificates without the legend described herein in exchange for those
previously issued.
 
 
(e)
No Right to Employment. No person shall have any claim or right to be granted an
Award, and the grant of an Award shall not be construed as giving a Participant
the right to be retained in the employ of the Company or any Subsidiary.
Further, the Company and each Subsidiary expressly reserves the right at any
time to dismiss a Participant free from any liability, or any claim under the
Plan, except as provided herein or in any agreement entered into with respect to
an Award.



 
(f)
No Rights to Awards, No Shareholder Rights. No Participant or Eligible Employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation of uniformity of treatment of Participants and Eligible Employ ees.
Subject to the provisions of the Plan and the applicable Award, no person shall
have any rights as a shareholder with respect to any shares of Common Stock to
be issued under the Plan prior to the issuance thereof.



 
(g)
Effective Date and Termination of the Plan. The Plan shall become effective on
the Effective Date. No Awards may be granted under the Plan after the expiration
of ten years from the date this Plan is adopted.  The Plan will terminate on
September 23, 2014, the date which is ten years from the earlier of the date of
its adoption by the Board of Directors and the date of its approval by the
shareholders.  The Plan may be terminated at an earlier date by vote of the
shareholders or the Board of Directors of the Company; provided, however, that
any such earlier termination shall not affect any Award Agreements executed
prior to the effective date of such termination.



 
(h)
Amendment of Plan. The Board or the Committee may amend, suspend or terminate
the Plan or any portion thereof at any time, provided that no amendment shall be
made without shareholder approval if such amendment would:



 
(1)
increase the number of shares of Common Stock subject to the Plan, except
pursuant to Section 4(c);



 
(2)
determine the price at which Options may be granted; or



 
(3)
remove the administration of the Plan from the Committee.



Without the written consent of an affected Participant, no termination,
suspension or modification of the Plan shall adversely affect any right of such
Participant under the terms of an Award granted before the date of such
termination, suspension or modification.


 
(i)
Application of Proceeds. The proceeds received by the Company from the sale of
its shares under the Plan will be used for general corporate purposes.

 
 
(j)
Compliance with Legal and Exchange Requirements. The Plan, the granting and
exercising of Awards thereunder, and the other obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the granting and
exercising of Awards, the issuance or delivery of Common Stock under any Award
or any other action permitted under the Plan to permit the Company, with
reasonable diligence, to complete such stock exchange or similar listing or
registration or qualification of such Common Stock or other required action
under any federal or state law, rule, or regulation and may require any
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Common Stock
in compliance with applicable laws, rules, and regulations. The Company shall
not be obligated by virtue of any provision of the Plan to recognize the
exercise of any Award or to otherwise sell or issue Common Stock in violation of
any such laws, rules, or regulations; and any postponement of the exercise or
settlement of any Award under this provision shall not extend the term of such
Awards, and neither the Company nor its directors or officers shall have any
obligation or liability to the Participant with respect to any Award (or Stock
issuable thereunder) that shall lapse because of such postponement.



 
(k)
Gender and Number. Except when otherwise indicated by the context, words in the
masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.



 
(l)
Governing Law.



(i)       The Plan and all instruments issued thereunder or in connection
therewith the Delaware Company shall be governed by, construed, enforced and
interpreted in accordance with, the laws of the State of New York.


(ii)         The Plan and all instruments issued there under or in connection
therewith the Company’s affiliates and/or subsidiaries, shall be governed by,
and interpreted in accordance with, the applicable laws within the county of
incorporation of the Company’s affiliate and/or subsidiary.
 
10

--------------------------------------------------------------------------------



 
 
(m)
Compliance with Section 409A.  Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. If the Committee
determines that an Award, Award Agreement, payment, distribution, deferral
election, transaction, or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken, cause a Participant to become
subject to additional taxes under Section 409A, then unless the Committee
specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Participant. The exercisability of an Option or a
Stock Appreciation Right shall not be extended to the extent that such extension
would subject the Participant to additional taxes under Section 409A.

 
14.  
Date of Grant



Subject to Applicable Laws, the Date of Grant of an Award shall, for all
purposes, be the date on which the Committee makes the determination granting
such Award.
 
15.  
Tax Consequences



Any tax consequences arising from the grant or exercise of any Award or from the
disposition of Shares or from any other event or act (whether of the Participant
or of the Company or of its Trustee) hereunder, shall be borne solely by the
Participant. The Company and/or the Trustee shall withhold taxes according to
the requirements under the Applicable Laws, rules, and regulations, including
withholding taxes at source.   Furthermore, such Participant shall agree to
indemnify the Company that employs the Participant and/or the Trustee, and/or
the Company’s shareholders and/or directors and/or officers if applicable, and
hold them harmless against and from any and all liability for any such tax or
interest or penalty thereon, including without limitation, liabilities relating
to the necessity to withhold, or to have withheld, any such tax from any payment
made to the Participant.  Except as otherwise required by law, the Company shall
not be obligated to honor the exercise of any Option by or on behalf of an
Participant until all tax consequences (if any) arising from the exercise of
such Options are resolved in a manner reasonably acceptable to the Company.
 
16.  
Non-Exclusivity of the Plan



The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangements or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of Options otherwise then under the Plan, and such arrangements may be
either applicable generally or only in specific cases.


For the avoidance of doubt, prior grant of options to Participants of the
Company under their employment agreements, and not in the framework of any
previous option plan, shall not be deemed an approved incentive arrangement for
the purpose of this Section.


17.  
Inability to Obtain Authority



The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.


18.  
Multiple Agreements



The terms of each Award may differ from other Awards granted to each Participant
under the Plan at the same time.  The Administrator may also grant more than one
Award to a given Participant during the term of the Plan, either in addition to,
or in substitution for, one or more Awards previously granted to that
Participant.


19.  
Disputes



Any dispute or disagreement which may arise under or as a result of or pursuant
to this Plan or the Award Agreements shall be determined by the Board in its
sole discretion and any interpretation made by the Board of the terms of the
Plan or the Award Agreements shall be final, binding and conclusive.




11

--------------------------------------------------------------------------------



